Exhibit 10.2
2010 PERFORMANCE INCENTIVE PLAN
GRANTED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN
TERMS AND CONDITIONS
INDIVIDUAL PERFORMANCE AWARDS
(July 1, 2010 THROUGH December 31, 2010)
     The following terms and conditions apply to the 2010 annual incentive cash
awards (the “Awards”) granted by Ryder System, Inc. under the Ryder System, Inc.
2005 Equity Compensation Plan (the “Plan”) a description of which is set forth
in the relevant Guide to the Annual Incentive Compensation Program (the “Guide”)
to which these terms and conditions are appended. No individual shall receive an
Award unless the Company has notified the individual of the Award and delivered
these Terms and Conditions and the Guide to the individual. Certain terms of the
Award, including the performance goals and target payout amounts, are also set
forth in the Guide and the payout grids titled “Incentive Payout Components by
Position” (“Payout Grid”) applicable to the Participant. The Compensation
Committee of the Company’s Board of Directors (the “Committee”) shall administer
the Awards in accordance with the Plan. Capitalized terms used herein and not
defined shall have the meaning ascribed to such terms in the Plan or the Guide.

  1.   General. The Award represents the right to receive a cash payment based
on the attainment of certain financial performance goals, on the terms and
conditions set forth herein, in the Guide and in the Plan, the applicable terms,
conditions and other provisions of which are incorporated by reference herein
(collectively, the “Award Documents”). It is intended that any Awards granted to
“Covered Employees” as that term is defined in Section 162(m) of the Internal
Revenue Code of 1986, as amended, including any successor provisions and
regulations (the “Code”), shall qualify as “performance-based compensation” for
purposes of Section 162(m).         The Award Documents supersede any and all
prior oral representations, promises or guarantees relating to short-term
incentives or annual bonuses. All provisions of the Award Documents shall apply
unless otherwise prohibited by law.         In the event there is an express
conflict between the provisions of the Plan and those set forth in the Guide or
in these terms and conditions, the terms and conditions of the Plan shall
govern. Unless otherwise approved by the Committee, individuals who have written
agreements which specifically provide for annual incentive compensation other
than that which is provided under the Award or who are participants in any other
short-term incentive compensation plan of the Company or its subsidiaries and
affiliates are not eligible to receive an Award hereunder. The Company may, in
its sole discretion, provide discretionary or other bonuses to Company
employees, whether or not they receive an Award.         The terms and
conditions contained herein may be amended by the Committee as permitted by the
Plan; none of the terms and conditions of the Award may be amended or waived
without the prior approval of the Committee. Any amendment or waiver not
approved by the Committee will be void and have no force or effect. Any employee
or officer of the Company who authorizes any such amendment or waiver without
the prior approval of the Committee will be subject to disciplinary action up to
and including forfeiture of an Award and/or termination of employment (unless
otherwise prohibited by law). All decisions and determinations made by the
Committee relating to the Awards shall be final and binding on the Participant,
his or her beneficiaries and any other person having or claiming an interest
under the Plan.

 



--------------------------------------------------------------------------------



 



  2.   Financial Performance Goals; Performance Period. The Awards are intended
to reward Participants for the attainment by the Company of certain performance
goals and individual performance during the period beginning onJuly 1, 2010 and
ending on December 31, 2010 (the “Performance Period”). The performance metrics
(the “Performance Metrics”) and performance goals (the “Performance Goals”)
applicable to a Participant, the weight given to each of the Performance Metrics
and any other requirements or limitations of the Awards are approved by the
Committee, may vary based on the Participant’s Management Level, position and
responsibilities and will be set forth in the Guide and the Payout Grid
applicable to such Participant.         Once established, Performance Goals
shall not be changed during the Performance Period; provided, however, if the
Committee determines that external changes or other unanticipated business
conditions have materially affected the fairness of the Performance Goals, to
the extent permitted by Section 162(m) of the Code if applicable, appropriate
adjustments may be made to the Performance Goals (either up or down) during the
Performance Period.         The amount of the payment that the Participant is
eligible to receive (the “Payout Amount”) (expressed as a percentage of the
Participant’s Eligible Base Salary) in the event that the Performance Goals are
achieved is also set forth in the Guide.         For purposes of the Award,
Eligible Base Salary means the annual rate of pay for the Performance Period,
excluding all other compensation paid to the Participant during the year,
including but not limited to bonuses, incentives, commissions, car allowance,
employee benefits, relocation expenses, and any imputed income for which the
Participant may be eligible (all as more fully described in the Guide). As soon
as practicable after the end of the Performance Period, the Committee will
determine the attainment of the Performance Goals, to the extent applicable, in
accordance with generally accepted accounting principles (“GAAP”), provided
that, the Committee may, in its sole discretion and to the extent permitted
under Section 162(m) of the Code, if applicable, exclude or include certain
items from actual results in determining performance including (i) changes in
accounting principle, standard or policy; (ii) changes in law or regulation;
(iii) asset impairments; (iv) restructuring charges; (v) discontinued
operations; and (vi) significant non-operational or non-recurring items, in each
case, other than those included in the Company’s 2010 business plan.         The
Committee may, in its sole discretion, decrease a Participant’s Payout Amount
hereunder based on such factors as the Committee, in its sole discretion, deems
appropriate, including but not limited to, the Participant’s attainment of
individual performance objectives established by the Committee.     3.  
Payment. Subject to Sections 4 and 5 below and the provisions of the Guide,
amounts payable with respect to the Award will be payable in cash to the
Participant following the determination that the Performance Goals have been
satisfied and the Committee’s (or Board, as the case may be) approval of the
payout. Payment shall be made during the 2011 calendar year, but in no event
later than March 15, 2011 (the applicable date, the “Payment Date”), provided
that the Participant is, on the Payment Date, and has been from the first day of
the Performance Period through the Payment Date, continuously employed in good
standing by the Company or a Subsidiary. No Participant shall have a vested or
accrued right to any payment under the Award. For purposes of these terms and
conditions, the Participant shall not be deemed to have terminated his or her
employment with the Company and its Subsidiaries if he or she is then
immediately thereafter employed by the Company or another Subsidiary.
Notwithstanding anything to the contrary set forth herein, (i) the Company
retains the right, in its sole and absolute discretion, to withhold payment and
participation, from any Participant who violates or has violated any Company
value, principle, agreement, plan, procedure, protocol, policy or the rules
contained in the Award Documents even if there are no documented performance
issues in the Participant’s personnel file and (ii) if the Company has any claim
against the Participant for money or assets owed that have not been satisfied by
the Participant, the amount otherwise payable pursuant to the Award shall be
reduced by any such unpaid claims unless otherwise prohibited by law. The
calculation of amounts payable pursuant to the Award with respect to
Participants outside of the U.S. will be set forth in the Guide.

2



--------------------------------------------------------------------------------



 



  4.   New Hire, Promotion or Transfer. Participants who are newly hired,
promoted, or transferred into or out of eligible positions, and those who move
from one eligibility level to another, will receive a pro-rata incentive based
on the terms in effect for his/her Management Level position, the portion of
time spent in each position during the Performance Period, the annual rate of
pay and the target incentive award for the eligible position(s).     5.  
Termination of Employment; Temporary Leave. Except as specifically set forth
below, the Award will terminate and no amounts will be paid under the Award
following the termination of the Participant’s employment as follows:

  (a)   Resignation by the Participant or Termination by the Company or a
Subsidiary: Notwithstanding anything herein to the contrary, (i) with respect to
Participants who are entitled to severance benefits under the terms and
conditions of any individual agreement or under the Company’s Executive
Severance Plan, any amounts due will be calculated in accordance with such
agreement or plan and (ii) with respect to Participants who are not otherwise
entitled to severance benefits under the terms of any individual agreement or
the Company’s Executive Severance Plan, the Award will terminate and no amounts
will be paid under the Award, provided that if a Participant’s employment is
terminated by the Company after October 1, 2010 but before the Payment Date as a
result of a reduction in force by the Company, or a location closing or loss of
business, as determined by the Committee, in its sole and absolute discretion,
the Participant shall be eligible to receive a payment hereunder, if the
Participant would have received a payment under the Award but for his or her
termination. Payment made to a terminated employee pursuant to the preceding
sentence shall only be made if the Participant has executed and delivered to the
Company a release in favor of the Company in form and substance satisfactory to
the Company, which has not been revoked, and shall not be made prior to the
effective date of such release.         Notwithstanding the foregoing, if the
Participant is terminated by the Company or a Subsidiary prior to the Payment
Date and is subsequently re-employed by the Company or a Subsidiary prior to the
Payment Date, such Participant shall be eligible to receive a pro-rata payment
on the Payment Date based on the number of days during the Performance Period
that the Participant was considered to be an active employee, as determined by
the Company, provided that, any such payment shall be reduced by any amounts
previously paid to Participant in connection with his or her termination of
employment pursuant to the preceding paragraph or otherwise in lieu of amounts
earned under the Award.         In the event that the Participant voluntarily
terminates his or her employment with the Company prior to the Payment Date,
(i) if the Participant is re-employed by the Company or a Subsidiary within
90 days of the effective date of such termination, but in any event prior to the
Payment Date, the Participant shall be eligible to receive a pro-rata payment on
the Payment Date based on the number of days during the Performance Period that
the Participant was considered to be an active employee, as determined by the
Company, provided that, any such payment shall be reduced by any amounts
previously paid to Participant in connection with his or her termination of
employment pursuant to the preceding paragraph or otherwise in lieu of amounts
earned under the Award; or (ii) unless otherwise provided for herein, if the
Participant is re-employed by the Company or a Subsidiary more than 90 days
after the effective date of such resignation, but in any event before the end of
the Performance Period, the Participant shall be eligible to receive a pro-rata
payment on the Payment Date based on the number of days during the Performance
Period that the Participant was considered to be an active employee, as
determined by the Company, after the Participant was re-employed.

3



--------------------------------------------------------------------------------



 



  (b)   Death or Disability (including Disability Retirement): If the death or
Disability occurs after the end of the Performance Period, the Participant (or
his or her Beneficiary, in the event of death) shall receive all amounts
otherwise payable to him or her under the Award on the Payment Date. If the
death or Disability occurs during the Performance Period and the Participant
would have received a payment under the Award but for his or her death or
Disability, the Participant (or his or her Beneficiary, in the event of death)
will be eligible to receive a pro-rata payment based on the amount otherwise
payable to the Participant on the Payment Date and the number of days during the
Performance Period that the Participant was considered to be an active employee,
as determined by the Company.     (c)   Workers’ Compensation or Approved Leave
of Absence: Except as otherwise set forth herein, a Participant who takes an
approved workers’ compensation leave or an approved leave of absence during any
portion of the Performance Period and is actively employed for at least one
hundred and eighty (180) days during 2010, as determined by the Company, will be
eligible to receive a payment on the Payment Date (to the extent the Participant
would have received a payment under the Award but for his or her leave of
absence), which will be pro-rated based on the number of days during the
Performance Period that the Participant is considered to be an active employee,
as determined by the Company.     (d)   Military Leave of Absence: A Participant
who takes an approved military leave of absence will be eligible to receive a
payment on the Payment Date (to the extent the Participant would have received a
payment under the Award but for his or her military leave of absence) based on
the Participant’s full Eligible Base Salary regardless of the number of days
worked during the Performance Period.     (e)   Retirement: If the Retirement
occurs after December 31, 2010 and before the Payment Date, the Participant
shall receive all amounts due to him or her under the Award on the Payment Date.
If the Retirement occurs on or prior to December 31, 2010, the Award will
terminate and no amounts will be paid under the Award.

    As used herein, the term “Retirement” means termination of employment for
any reason (other than for Cause or by reason of death or Disability) upon or
following attainment of age 55 and completion of 10 years of service, or upon or
following attainment of age 65 without regard to years of service. As used
herein, the term “Cause” shall have the meaning set forth in any individual,
valid, written agreement between the Participant and the Company or any
Subsidiary, or, if none exists, shall mean a determination of “Cause” under any
applicable Severance Plan, as in effect on the date hereof.

4



--------------------------------------------------------------------------------



 



  6.   Withholding Taxes; Section 409A. Payment of the Award will be taxable to
the Participant as ordinary income, subject to wage-based withholding and
reporting. The Company will satisfy this withholding obligation by reducing the
cash to be delivered in an amount sufficient to satisfy the withholding
obligations. This Section 6 shall only apply with respect to the Company’s U.S.
federal, state and local income tax withholding obligations. The Company may
satisfy any tax obligations it may have in any other jurisdiction in any manner
it deems, in its sole and absolute discretion, to be necessary or appropriate.
All payments made under the Award are intended to constitute short-term deferral
amounts excludible from the requirements of Section 409A of the Code.     7.  
Change of Control. Notwithstanding anything herein to the contrary, in the event
of a Change in Control of the Company during the Performance Period, (i) with
respect to Participants who are entitled to Change of Control benefits under the
terms of any individual agreement or any severance plan or arrangement, the
amount payable pursuant to this Award will be calculated in accordance with such
agreement or plan and (ii) with respect to Participants who are not otherwise
entitled to Change of Control benefits under the terms of any individual
agreement or any severance plan or arrangement, and whose employment is
terminated in connection with or as a result of the Change of Control, upon
approval by the Committee, the Participant will be entitled to receive a
pro-rata payment based on the number of days during the Performance Period that
the Participant is considered to be an active employee, as determined by the
Company, assuming target performance. This payment shall be made no later than
March 15, 2011.     8.   Sale of Business. If a business unit is sold during the
Performance Period, the Participants that are employees of such business unit
will receive a pro-rata payment. Such payment will be made over time or in one
lump sum, as determined by the Committee, provided that in any event all
payments will be made on or before March 15, 2011.     9.   Statute of
Limitations and Conflicts of Laws. All rights of action by, or on behalf of the
Company or by any shareholder against any past, present, or future member of the
Board of Directors, officer, or employee of the Company arising out of or in
connection with the Award or the Award Documents, must be brought within three
years from the date of the act or omission in respect of which such right of
action arises. The Awards and the Award Documents shall be governed by the laws
of the State of Florida, without giving effect to principles of conflict of
laws, and construed accordingly.     10.   No Employment Right. Neither the
grant of the Award, nor any action taken hereunder, shall be construed as giving
any employee or any Participant any right to be retained in the employ of the
Company. The Company is under no obligation to grant Awards hereunder. Nothing
contained in the Award Documents shall limit or affect in any manner or degree
the normal and usual powers of management, exercised by the officers and the
Board of Directors or committees thereof, to change the duties or the character
of employment of any employee of the Company or to remove the individual from
the employment of the Company at any time, all of which rights and powers are
expressly reserved.     11.   No Assignment. A Participant’s rights and interest
under the Award may not be assigned or transferred, except as otherwise provided
herein, and any attempted assignment or transfer shall be null and void and
shall extinguish, in the Company’s sole discretion, the Company’s obligation
under the Award to make any payment thereunder.     12.   Unfunded Plan. Any
amounts owed under the Award shall be unfunded. The Company shall not be
required to establish any special or separate fund, or to make any other
segregation of assets, to assure payment of any amounts payable under the Award.

5



--------------------------------------------------------------------------------



 



  13.   Definitions. Capitalized terms used above that are not defined below
have the meanings set forth in the Plan.

  (a)   “Change of Control” occurs when

  (i)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(a “Person”) becomes the beneficial owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (B) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subparagraph (iii) below; or     (ii)   the individuals who, as
of January 1, 2007, constituted the Board of Directors of the Company (the
“Board” generally and as of January 1, 2007 the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to January 1, 2007 whose election, or nomination
for election, was approved by a vote of the persons comprising at least a
majority of the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the 1934 Act) (as in effect on January 23,
2000)) shall be, for purposes of this Plan, considered as though such person
were a member of the Incumbent Board; or     (iii)   there is a reorganization,
merger or consolidation of the Company (a “Business Combination”), in each case,
unless, following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Company’s outstanding Shares and outstanding voting securities ordinarily having
the right to vote for the election of directors of the Company immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
ordinarily having the right to vote for the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 30% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

6



--------------------------------------------------------------------------------



 



  (iv)   there is a liquidation or dissolution of the Company approved by the
shareholders; or     (v)   there is a sale of all or substantially all of the
assets of the Company.

  (b)   “Disability” means (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan of the
Company; or (iii) a determination by the Social Security Administration that a
Participant is totally disabled.

7